DETAILED ACTION
Claims 15-21, 24-27 are pending. Claim 15 is amended. Claims 22, 23, and 28 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 31, 2022.  As directed by the amendment: claim 15 has been amended, claims 22, 23, and 28 have been cancelled.  Thus, claims 15-21, and 24-27 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, additional rejections are made as detailed below. 
Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive.
Applicant argues that Brockmanns provides a solution to an issue by providing the fiber bundle piecing on the same vehicle that transports the cans.  The examiner does not dispute this, but rather finds that the structure of Brockmanns is essentially as claimed, but on a traveling carrier.  Placing this arm on the spinning machine would not make the apparatus inoperable for its intended purpose, but would rather further the purpose of the apparatus.  
Applicant argues that since the system of Brockmanns has remained unchanged that such a modification of the system is unobvious.  The Examiner submits that it is well known that there is a trade-off of when to use a servicing robot, or whether to keep the components on the spinning machine.  Stahlecker (US 4774806) describes that components could be on the servicing machine or on the spinning machine (col. 6, ll. 8-26); Grecksch et al. (US 20070028585) describes that splices on a spinning machine may be better than splices on a service unit (para. 0017); and Stahlecker (US 20140283496) describes the issues with utilizing a robot such that the robot can only be at one location at a time which would be a significant impairment of productivity of the spinning machine (para. 0005).  In view of Stahlecker ‘496 the examiner submits that one having ordinary skill in the art would understand the tradeoffs for forming a machine with a separate servicing unit such as in Brockmanns, or incorporating the components onto the spinning machine itself.  Stahlecker ‘496 recognizes that manufacturing time is lost when the features are all on the servicing unit.  One having ordinary skill in the art would recognize that having a single servicing unit with all of the components would definitely be cheaper than having each spinning machine have the same components.  Therefore, one could pick either to have a very efficient, but costly machine, or a less efficient cheaper machine.  Therefore, one seeking to provide an efficient, productive machine that may not be concerned with the upfront money would be motivated to modify the machine of Brockmanns with that of Stahlecker ‘496.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 21, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmanns et al. (US 5293739) in view of Stahlecker et al. (US 20140283496) and Schmidke et al. (US 5600945).
Regarding claim 15, Brockmanns describes a spinning machine (spinning machine S), comprising: a plurality of adjacently arranged spinning stations (plurality of spinning positions, col. 5, ll. 6-7), wherein carrier (can 12) devices for a fiber bundle are assigned to the spinning stations; 
each of the spinning stations operating with a fiber bundle feed device (yarn supply condenser 3) and a fiber bundle piecing device (manipulating arm assembly 28, except for joint 30, see annotated Fig. 5 below); 
the fiber bundle piecing device comprising a sliver pickup (flexible hose 70 when jet 32 is in suction configuration, col. 6, ll. 65-69) configured to grasp and pick up a leading end (leading end 14) of the fiber bundle supplied from the carrier device (sucks the leading end 14, col. 6, ll. 65-69) and a supply device (tube 63, holder 46, head 31) configured to move the leading end of the fiber bundle to the feed device (pivoted to a position opposite the spinning box 2, col. 7, ll. 1-5); and 
the sliver pickup (70 when in suction) is configured with the supply device (28 except 30) to receive the leading end (14) of the fiber bundle from the sliver holder (clamp 15, col. 6, ll. 65-69).
Brockmanns does not explicitly describe wherein the piecing device with the sliver pickup and the supply device is at a fixed stationary position relative to the spinning stations and is assigned to a single spinning station or a group of spinning stations but rather describes that the piecing device is part of a servicing robot.
In related art for spinning machines, Stahlecker describes a similar machine but describes that components may be utilized on the machines (para. 0038, see also para. 0044 describing components such as yarn accumulator 7, yarn return unit 10) so that a yarn break could be rectified without the necessity of a servicing robot (para. 0044) such that the components thereby are not displaced.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify device of Brockmanns to include the fiber bundle piecing device (28) to be located on the spinning device rather than on a servicing robot so that less time would be required to repair any broken slivers as well as to increase the productivity of the spinning process by permitting every spinning device to have its own piecing device thereby obviating the need for a servicing device to come to each spinning station in the event of a broken sliver which therefore removes limitations in the spinning process that are inherent when utilizing a servicing machine (para. 0005, Stahlecker).  In this modification the arm assembly of Brockmanns is removed from the servicing robot and placed on each spinning station.
The machine of Brockmanns does not explicitly describe a sliver holder configured at each of the spinning stations. But rather depicts each at the carrier.
In related art for spinning machines, Schmidke includes a similar device that includes a sliver holder (gripper 30) at the spinning station.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify  the machine of Brockmanns to include the sliver holder on the spinning station as opposed to the carrier as such a modification is a simple substitution of one known element (holder on a carrier) for another (holder on the spinning machine) to obtain predictable results.  That is, by moving the holder from the carrier to the spinning machine the substitution would have created predictable results that one having ordinary skill would understand.  

    PNG
    media_image1.png
    789
    668
    media_image1.png
    Greyscale

Regarding claim 16, the machine of Brockmanns as modified includes wherein the piecing device (28 except for 30) comprises an insertion device (roller 80) configured to insert the leading end of the fiber bundle into the feed device (roller 80 presses against the pocket 102 which moves the condenser thereby permitting the sliver to enter into the condenser, col. 11, ll. 59-69).  
Regarding claim 17, the machine of Brockmanns as modified includes wherein the fiber bundle is a sliver and the carrier devices are one of cans arranged in at least one row at each spinning station (cans with sliver, col. 5, ll. 28-34) or the fiber bundle is a sliver wound onto bobbins. 
Regarding claim 18, the machine of Brockmanns as modified includes wherein the piecing device (28, except for 30) is on a separate unit (articulation joint 30) that is arranged between adjacent spinning stations (as modified the device includes the arm 28 which is mounted via joint 30, as Brockmanns includes multiple spinning stations each would include the arm and joint 30, because there are multiple spinning stations any spinning station that is not on the end of the spinning machine would have a spinning station on either side and thus the arm and joint would be arranged between adjacent spinning stations).  
Regarding claim 21, the machine of Brockmanns as modified describes wherein the piecing device comprises a sliver separating unit (hose 70 when jet 32 provides compressed air, the jet 32 acts as both a suction and blowing jet, therefore when in the blowing form the jet separates the sliver from the flexible hose 70, col. 10, ll. 35-38).
Regarding claim 24, the machine of Brockmanns as modified includes wherein the piecing device (28 except for 30) comprises an insertion device (actuator roller 80 rotates the condenser thereby permitting the sliver to be feed into the device, col. 11, ll. 60-69) configured to insert the leading end of the fiber bundle into the feed device, the sliver pickup (32) and the insertion device (80) arranged on the supply device (28 except for 30).  
Regarding claim 25, the machine of Brockmanns as modified and as applied to claim 24 includes wherein the insertion device (80) is pneumatic or mechanical (is a mechanical device).  
Regarding claim 26, the machine of Brockmanns as modified includes wherein the supply device (28 except for 30) is configured with a thread-handling device (end of tube 32) or spin box housing cover at the spinning station.  
Regarding claim 27, the device of Brockmanns as modified includes an auxiliary unit (can replacement device 24) that is displaceable along the spinning stations and configured to perform auxiliary functions on the fiber bundle prior to handling of the fiber bundle by the piecing device (replaces the cans which therefore is performing a function on the fiber bundle, col. 5, ll. 65-68).  
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockmanns et al. (US 5293739) in view of Stahlecker et al. (US 20140283496), Schmidke et al. (US 5600945) and Buchner et al. (US 5343686).
Regarding claim 19, the machine of Brockmanns as modified describes the limitations of claim 19 but does not explicitly describe wherein the piecing device comprises a preparation device that improves the leading end of the fiber bundle for insertion into the feed device.
In related art for spinning machines Buchner describes a similar machine that includes an injector 5 which utilizes multiple nozzles 51, 52, and 62 along with the inner surface of the injector to assist in providing optimal deflection of the sliver (col. 5, ll. 34-50).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the machine of Brockmanns to include the additional nozzles and injector piece in order to provide a stronger suction while also reducing the likelihood of the compressor being clogged by fiber sliver (col. 1, ll. 20-29).
Regarding claim 20, the machine of Brockmanns as modified and applied to claim 19 includes wherein the preparation device comprises one of a pointing device (nozzle 51 from Buchner, makes the sliver pointed, col. 7, ll. 38-40) or a splicing device for the leading end of the fiber bundle.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited are included to show that other features may be utilized on a spinning machine or on a servicing machine. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732            
                                                                                                                                                                                            
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732